Citation Nr: 1416311	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  05-03 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating greater than 50 percent for migraine headaches on a schedular basis.  

2.  Entitlement to an increased disability rating greater than 50 percent for migraine headaches on an extraschedular basis under 38 C.F.R. § 3.321(b).  

3.  Entitlement to an increased disability rating greater than 60 percent for lumbar spine degenerative disc disease on an extraschedular basis under 38 C.F.R. § 3.321(b).  

4.  Entitlement to an increased disability rating greater than 10 percent for osteochondritis (chest pain) on an extraschedular basis under 38 C.F.R. § 3.321(b).  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1982 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2002 and December 2003 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  In February 2008, the Veteran presented testimony at a Board hearing before a Veterans Law Judge (VLJ) who has since retired.  Transcripts of both hearings are associated with the claims folder.  Although the Veteran testified before a VLJ who is no longer employed by the Board, the Veteran indicated in February 2014 that he did not want another hearing with a different VLJ.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  Therefore, the Board will proceed to evaluate the appeal.    

The Board remanded the appeal in April 2008, June 2010, and January 2012 for further development.  The case has since been returned to the Board for appellate review.  In these previous Board decisions, the Board also denied and granted various other claims that are no longer on appeal.  

In addition, in the April 2008 Board decision, the Board denied the Veteran an increased schedular rating in excess of 50 percent for migraine headaches and also denied referral of the same claim on an extraschedular basis under 38 C.F.R. § 3.321(b).  

The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2009 Memorandum Decision, the Court set aside the Board's decision as to both the schedular and extraschedular components of the increased rating claim for migraine headaches.  After further development, the Board subsequently referred all of the increased rating claims at issue to the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

A review of the Virtual VA paperless claims processing system reveals an additional January 2014 representative brief that was reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran's service-connected migraine headaches disability is assigned a 50 percent rating, which is the maximum schedular rating authorized for headaches under Diagnostic Code 8100.

2.  The assigned 50, 60, and 10 percent schedular evaluations for the Veteran's service-connected migraine headaches, lumbar spine, and osteochondritis disabilities, respectively, do not contemplate the Veteran's level of disability and all of his symptomatology; in addition, these disabilities also result in marked interference with employment.  This presents an exceptional or unusual disability picture so as to render impractical the application of the regular rating standards for these service-connected disabilities.
  

CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating greater than 50 percent for migraine headaches on a schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.14, 4.21, 4.124a, Diagnostic Code 8100 (2013).

2.  The criteria are met for an increased disability rating greater than 50 percent on an extraschedular basis for the migraine headaches disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.321(b).   

3.  The criteria are met for an increased disability rating greater than 60 percent on an extraschedular basis for the lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.321(b).   

4.  The criteria are met for an increased disability rating greater than 10 percent on an extraschedular basis for the osteochondritis (chest pain) disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.321(b).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Migraine Headaches - Schedular Basis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, such as the present case, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected migraine headaches disability is rated as 50 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (migraine headaches).  This is the maximum schedular rating available for migraine headaches.  A 50 percent rating is warranted under Diagnostic Code 8100 for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  No other diagnostic code is more appropriate in the present case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Since the Veteran is at the maximum schedular rating for headaches (50 percent), there is no legal basis upon which to award a higher schedular rating.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the schedular component of the Veteran's increased rating claim must be denied.  

II.  Increased Rating Claims - Extraschedular Basis

However, in the June 2010 and January 2012 Board decisions, the Board found that the evidence of record plausibly raised the issue of whether extraschedular ratings for the Veteran's service-connected migraine headaches, lumbar spine, and osteochondritis disabilities were warranted under 38 C.F.R. § 3.321(b)(1).  As such, the Board instructed the RO to refer the increased rating claims to the Director of Compensation and Pension Service for an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  The RO complied with this request, and the Director of Compensation and Pension issued an August 2013 letter opining that the Veteran was not entitled to extraschedular ratings under 38 C.F.R. § 3.321(b)(1) greater than his 50, 60, and 10 percent schedular ratings for his respective migraine headaches, lumbar spine, and osteochondritis disabilities.  

Therefore, the issue of entitlement to extraschedular ratings for these disabilities under 38 C.F.R. § 3.321(b) is no longer in the first instance.  It follows that the Board now has jurisdiction to adjudicate the extraschedular issues on the merits, as the Director of Compensation and Pension has already made its initial determination.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  Regardless, the Board emphasizes that it is not bound by the Director of Compensation and Pension's findings on the extraschedular issues.  Anderson, 22 Vet. App. at 427-28.   Simply stated, the Board is now free to make its own determination.  Each disability will be considered separately for extraschedular consideration, as the Board is not required to consider extraschedular consideration of multiple disabilities on a collective basis.  Johnson v. Shinseki, 26 Vet. App. 237, 246-47 (2013) (en banc).  

When comparing the actual level of severity and the symptomatology of the Veteran's migraine headaches, lumbar spine, and osteochondritis disabilities with the established criteria provided in the rating schedule for these disabilities, some of the manifestations of his service-connected disabilities are not listed or contemplated by the rating criteria.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  That is, the rating criteria do not cover all his symptomatology for his disabilities.  Specifically, for his headaches, evidence of record reveals nausea, photophobia, epiphora, and inability to care for himself during outbreaks (see June 2001 VA examination, July 2001 VA treatment record, November 2005 DRO hearing testimony, July 2007 VA examination, February 2008 hearing testimony), which are symptoms not contemplated by the regulations or the caselaw.  For his lumbar spine, evidence of record reveals constipation from medication and constant pain (see June 2001 VA examination, November 2005 DRO testimony, February 2008 hearing testimony) which are symptoms not fully contemplated by the regulations or the caselaw.  For his osteochondritis, evidence of record reveals coughing and shortness of breath (see July 2007 VA examination), which are symptoms not contemplated by the regulations or the caselaw.  His schedular ratings are therefore inadequate and do not cover some of his unique symptomatology.  

Moreover, the Board finds that the Veteran's disabilities present an exceptional or unusual disability picture because they are all productive of "marked interference" with employment, rendering impractical the application of the regular schedular standards of only 50, 60, and 10 percent schedular ratings for his respective disabilities.  See 38 C.F.R. § 3.321(b)(1).  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for "considerable" loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  Nonetheless, here, medical and lay evidence of record indicate that all three disabilities "markedly" interfere with the Veteran's ability to work as a truck driver, beyond a mere "considerable" loss of working time.  In fact, the record, although not always consistent, overall demonstrates that the Veteran has not worked since 2006 due to these service-connected disabilities.  The Veteran was already awarded a TDIU due to unemployability as the result of his service-connected disabilities, effective from April 29, 2006.  Again, an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities, which is the case here.

In light of the above, the Board concludes that the Veteran's service-connected migraine headaches, lumbar spine, and osteochondritis disabilities warrant separate evaluations greater than 50, 60, and 10 percent on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  In the present decision, the Board will not assign specific ratings for the extraschedular awards.  Rather, upon implementing the Board's decision, the RO in a separate rating decision will assign the extraschedular ratings it deems appropriate.   The Veteran, if still unsatisfied, has the option of then appealing the extraschedular ratings assigned by the RO, by way of a Notice of Disagreement.  

 

ORDER

An increased disability rating greater than 50 percent for migraine headaches on a schedular basis is denied. 

An increased disability rating greater than 50 percent for migraine headaches on an extraschedular basis under 38 C.F.R. § 3.321(b) is granted, subject to the laws and regulations governing the payment of VA compensation.

An increased disability rating greater than 60 percent for lumbar spine degenerative disc disease on an extraschedular basis under 38 C.F.R. § 3.321(b) is granted, subject to the laws and regulations governing the payment of VA compensation.

An increased disability rating greater than 10 percent for osteochondritis (chest pain) on an extraschedular basis under 38 C.F.R. § 3.321(b) is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


